 


115 HRES 831 EH: Providing for consideration of the bill (H.R. 5444) to amend the Internal Revenue Code of 1986 to modernize and improve the Internal Revenue Service, and for other purposes, and providing for consideration of the bill (H.R. 5445) to amend the Internal Revenue Code of 1986 to improve cybersecurity and taxpayer identity protection, and modernize the information technology of the Internal Revenue Service, and for other purposes.
U.S. House of Representatives
2018-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 831 
In the House of Representatives, U. S.,

April 18, 2018
 
RESOLUTION 
Providing for consideration of the bill (H.R. 5444) to amend the Internal Revenue Code of 1986 to modernize and improve the Internal Revenue Service, and for other purposes, and providing for consideration of the bill (H.R. 5445) to amend the Internal Revenue Code of 1986 to improve cybersecurity and taxpayer identity protection, and modernize the information technology of the Internal Revenue Service, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House any bill specified in section 2 of this resolution. All points of order against consideration of each such bill are waived. The respective amendments in the nature of a substitute recommended by the Committee on Ways and Means now printed in each such bill shall be considered as adopted. Each such bill, as amended, shall be considered as read. All points of order against provisions in each such bill, as amended, are waived. The previous question shall be considered as ordered on each such bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit with or without instructions.  2.The bills referred to in the first section of this resolution are as follows: 
(a)The bill (H.R. 5444) to amend the Internal Revenue Code of 1986 to modernize and improve the Internal Revenue Service, and for other purposes.  (b)The bill (H.R. 5445) to amend the Internal Revenue Code of 1986 to improve cybersecurity and taxpayer identity protection, and modernize the information technology of the Internal Revenue Service, and for other purposes. 
3. 
(a)In the engrossment of H.R. 5444, the Clerk shall— (1)await the disposition of H.R. 2901, H.R. 5437, H.R. 5438, H.R. 5439, H.R. 5440, H.R. 5443, H.R. 5445, and H.R. 5446; 
(2)add the respective texts of all the bills specified in paragraph (1), as passed by the House, as new matter at the end of H.R. 5444;  (3)conform the title of H.R. 5444 to reflect the addition to the engrossment of the text of all the bills specified in paragraph (1) that have passed the House; 
(4)assign appropriate designations to provisions within the engrossment; and  (5)conform cross-references and provisions for short titles within the engrossment. 
(b)Upon the addition to the engrossment of H.R. 5444 of the text of the bills specified in subsection (a)(1) that have passed the House, such bills shall be laid on the table.   Karen L. Haas,Clerk. 